Van Brunt, P. J.
There seems to be no reason shown for interference with the order appealed from. The defendant Woodford is indebted to Sherman in a certain sum. The plaintiff herein claims it as assignee of Sherman. The substituted defendants claim it as judgment creditors of Sherman, having instituted supplementary proceedings against Sherman. The respondent asks to interplead these two claimants. He cannot pay either with safety, and the only reason urged by the appellant why interpleader should not be ordered is that he promised to pay the plaintiff. This promise, independent of the debt due Sherman, was without consideration, and void; and if other claimants intervene, and the respondent cannot with safety comply, inter-pleader should be ordered. The order should be affirmed, with $10 costs and disbursements. All concur.